Citation Nr: 0929717	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
Syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in December 2007 
when it was remanded for the Veteran to be afforded a Travel 
Board hearing.  The Veteran subsequently withdrew his request 
for a Travel Board hearing in a statement dated in June 2008.  
Subsequently, this case was remanded by the Board in July 
2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for Wolff-Parkinson-
White Syndrome.  The Veteran contends his Wolff-Parkinson-
White Syndrome was permanently aggravated by his active 
military service.

This case was previously before the Board in July 2008 and 
was remanded, in part, for the RO to conduct a VA 
Compensation and Pension (C&P) examination to determine the 
etiology of any Wolff-Parkinson-White Syndrome found to be 
present.

Review of the claims folder reveals that a VA C&P heart 
examination was ordered in June 2009, pursuant to the Board's 
July 2008 remand.  However, there is no indication in the 
claims folder that the Veteran was scheduled for and notified 
of any VA C&P heart examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for the Veteran to be 
afforded a VA C&P heart examination and for an opinion to be 
rendered regarding the etiology of any Wolff-Parkinson-White 
Syndrome found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any Wolff-Parkinson-White Syndrome found 
to be present.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

*	The examiner is asked to express an 
opinion as to whether the Veteran 
currently has Wolff-Parkinson-White 
Syndrome.  If not, the examiner is 
asked to comment on the treatment 
records which include the diagnosis.

*	If the examiner finds that the 
Veteran currently has Wolff-
Parkinson-White Syndrome, the 
examiner is asked to express an 
opinion as to when the Veteran's 
Wolff-Parkinson-White Syndrome was 
first manifested (i.e., prior to 
service, in service, or after 
service).  

*	The examiner is also asked to 
express an opinion as to whether the 
Veteran's Wolff-Parkinson-White 
Syndrome is a 
congenital/developmental defect and, 
if so, the examiner is asked to 
indicate whether there was a 
superimposed disease or injury in 
service.

*	If the examiner determines that the 
Veteran's Wolff-Parkinson-White 
Syndrome is not a defect but rather 
a disease process, indicate whether 
the disease undebatably preexisted 
service.  

*	If the disease did pre-exist 
service, the examiner is asked to 
indicate whether there was a 
permanent increase in the severity 
of the Wolff-Parkinson-White 
Syndrome during service.  

*	If the examiner answers this 
question affirmatively, the examiner 
is then asked to express an opinion 
as to whether the increase in 
severity in service was due to the 
natural progress of the disease.  If 
the examiner determines that the 
Veteran's Wolff-Parkinson-White 
Syndrome did not increase in 
severity during service, the 
examiner should indicate as such.  
The examiner must provide a complete 
rationale any stated opinion.

*	Additionally, the examiner is asked 
to provide an opinion as to whether 
the Wolff-Parkinson-White Syndrome 
is at least as likely as not (a 
probability of 50 percent or 
greater) proximately due to or the 
result of service-connected diabetes 
mellitus.  The examiner must provide 
a complete rationale for any stated 
opinion.

*	If Wolff-Parkinson-White Syndrome is 
not proximately due to or the result 
of diabetes mellitus, the examiner 
should state whether it is at least 
as likely as not that service-
connected diabetes mellitus 
aggravated (permanently worsened) 
the Veteran's Wolff-Parkinson-White 
Syndrome.  A complete rationale for 
any stated opinion must be provided.

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




